DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds the preferred length of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the inner space including a main portion and a side portion… a thermal insulator provided at the main portion of the inner space without being provided in the side portion of the inner space”. These recitations render the claim indefinite because no “main portion” and “side portion” of the inner space has been defined in the specification with paragraphs 83-85 merely defining first and second vacuum space parts. Therefore, the arrangement of the insulator relative to the main and side portions of the inner space is unclear rendering the scope of the claim unclear and indefinite.
Claim 5 recites “the thermal insulator is spaced apart from a side portion of the side frame and is not supported by a structure within the inner space”. This renders the claim indefinite because claim 1 recites “a support provided in the inner space to maintain a gap in the inner space between the first plate and the second plate” with the specification disclosing and drawings showing the thermal insulator being sealed to and supported by the first plate. Therefore, it is unclear how the thermal insulator is not supported by a structure within the inner space when a support is provided in the inner space to support the first plate that is sealed to the thermal insulator rendering the scope of the claim unclear and indefinite.
Claim 12 recites “the shielding part is not disposed to the side portion of the inner space” however Figures 4a-c are the only figures that show the shielding part (62) with 
Claim 14 recites “the shielding part is spaced apart from a side portion of a side frame” however Figures 4a-c are the only figures that show the shielding part (62) with no main or side portions of the inner space being labeled. Side frame (70) is shown adjacent to the shielding part (62) making it is unclear how the shielding part is spaced apart from a side portion of a side frame rendering the scope of the claim unclear and indefinite.
Claim 14 further recites “a side frame” in line 2 however claim 1 has previously recited “a side frame” in the last line making it unclear whether claim 14 is referring to the previously recited side frame or a different side frame rendering the scope of the claim unclear and indefinite.
Claim 15 recites “wherein the shielding part is spaced apart from the second plate” however Figures 4a-c are the only figures that show the shielding part (62) with the second plate (20) shown in contact with the shielding part. Therefore, it is unclear how the shielding part is spaced apart from the second plate rendering the scope of the claim unclear and indefinite.
Claim 16 recites “the shielding part is not supported by a structure within the inner space”. This renders the claim indefinite because claim 1 recites “a support provided in the inner space to maintain a gap in the inner space between the first plate and the second plate” with the shielding part (62) being supported by the first and second plates. Therefore, it is unclear how the shielding part is not supported by a 
Claim 19 recites “the thermal insulator is not supported by a structure within the inner space”. This renders the claim indefinite because claim 19 previously recites “a support provided in the inner space to maintain a gap in the inner space” with the specification disclosing and drawings showing the thermal insulator being sealed to and supported by the first plate. Therefore, it is unclear how the thermal insulator is not supported by a structure within the inner space when a support is provided in the inner space to maintain a gap in the inner space rendering the scope of the claim unclear and indefinite.
Claim 20 recites “the thermal insulator is not coupled to a side portion of the inner space” however no “side portion” of the inner space has been defined in the specification with paragraphs 83-85 merely defining first and second vacuum space parts. Therefore, the arrangement of the insulator relative to a side portion of the inner space is unclear rendering the scope of the claim unclear and indefinite.
Claim 21 recites “the side frame includes a rear portion between the first plate and a side portion of the side” however no “rear portion” or “side portion” of the side frame has been defined in the specification. Therefore, the arrangement of the side frame is unclear rendering the scope of the claim unclear and indefinite.
Claim 22 recites “the rear portion extends from the first plate to the side portion of the side frame” however no “rear portion” or “side portion” of the side frame has been 
Claim 23 recites “the side frame includes a front portion between a side portion of a side frame and the second plate” however no “front portion” or “side portion” of the side frame has been defined in the specification. Therefore, the arrangement of the side frame is unclear rendering the scope of the claim unclear and indefinite.
Claim 23 further recites “a side frame” in line 2 however claim 19 has previously recited “a side frame” in the third to last line making it unclear whether claim 23 is referring to the previously recited side frame or a different side frame rendering the scope of the claim unclear and indefinite.
Claim 24 recites “the front portion extends from the side portion of the side frame, to a side portion of one of the vacuum adiabatic body” however no “front portion” or “side portion” of the side frame, or “side portion of the vacuum adiabatic body” have been defined in the specification. Therefore, the arrangement of the side frame is unclear rendering the scope of the claim unclear and indefinite.
Claims not explicitly referenced have been included in the 112(b) rejections for their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US PG Pub. 2012/0104923).
Regarding claim 1, as best understood, Jung discloses a vacuum adiabatic body comprising: a first plate (110) to have a first temperature (inner wall 110 having storage chamber temperature); a second plate (120) to have a second temperature different than the first temperature (outer wall of case 120 having external temperature); a seal that seals the first plate and the second plate to provide an inner space (inner vacuum space 130 would need a seal to maintain vacuum), the inner space including a main portion and a side portion (a main portion and a side portion interpreted as shown in annotated Fig. 8 below), and the inner space (130) is to be provided in a vacuum state (paragraph 47); a support (140) provided in the inner space to maintain a gap in the inner space between the first plate and the second plate (paragraph 49); a thermal insulator (314) provided at the main portion of the inner space without being provided in the side portion of the inner space (314 provided in the main portion, see annotated Fig. 8), the thermal insulator configured to reduce heat transfer between the first plate and the second plate (longer heat transfer path to reduce heat transfer between the first plate and the second plate; paragraphs 125-126); and a side frame (reinforcing or supporting frame member 330) provided between the first plate (110) and the second (120) plate.

    PNG
    media_image1.png
    640
    596
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, wherein the thermal insulator includes a conductive resistance sheet (314) provided at the first plate (via 311) and to be curved into the main portion of the inner space (Fig. 8).
Regarding claim 5
Regarding claim 6, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, wherein the thermal insulator (314) is spaced apart from a side portion of the side frame (330) and is exposed within the inner space (130).
Regarding claim 7, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, wherein the thermal insulator (314) is thinner than a side portion of the side frame (front or rear side of 330), and a thickness of a rear portion of the side frame (rear side of 330) is less than a thickness of at least one of the first plate and the second plate (first 110 and second 120 shown with a larger thickness than side frame 330, Fig. 8).
Regarding claim 8, as best understood, Jung discloses the vacuum adiabatic body according to claim 7, wherein the rear portion of the side frame (330) extends along the first plate (330 disposed inside and extends along the first plate 110, Fig. 8).
Regarding claim 9, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, wherein the thermal insulator (314) has a more curved shape than a side portion (flat side portion of 330) of the side frame (330).
Regarding claim 10, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, wherein the thermal insulator (314) includes a conduction resistance sheet (314 causes a longer heat transfer path, paragraph 125-126, to minimize conduction heat transfer), the conduction resistance sheet is coupled to a rear portion of the side frame (shown coupled via 311, 312).
Regarding claim 11, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, further comprising a shielding part (320) provided at an 
Regarding claim 17, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, wherein the thermal insulator (314) is spaced apart from the second plate (shown with a 90 degree spacer for spacing the arch of insulator 314, Fig. 8) and is not supported by a component within the inner space (arch shape of insulator 314 distributes pressure throughout arch; paragraph 119, and is not supported by a structure within the inner space).
 Regarding claim 18, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, wherein the thermal insulator is spaced apart from the second plate (shown with a 90 degree spacer for spacing the arch of insulator 314, Fig. 8) and is exposed within the inner space (130).
Regarding claim 19, as best understood, Jung discloses a vacuum adiabatic body comprising: a first plate (110) to have a first temperature (inner wall 110 having storage chamber temperature); a second plate (120) to have a second temperature different than the first temperature (outer wall of case 120 having external temperature); a seal that seals the first plate and the second plate to provide an inner space (inner vacuum space 130 would need a seal to maintain vacuum), and the inner space is to be provided in a vacuum state (paragraph 47); a support (140) provided in the inner space to maintain a gap in the inner space (paragraph 49); a thermal insulator (314) configured to reduce heat transfer between the first plate and the second plate (longer heat transfer path to reduce heat transfer between the first plate and the second plate; paragraphs 125-126); and a side frame (reinforcing or supporting frame member 330) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Jung (US PG Pub. 2013/0105494).
Regarding claim 3
Jung (‘494) teaches it is known for a vacuum adiabatic body to have a thermal insulator to include at least one radiation resistance sheet (210, 220) within the main portion of the inner space that reduces radiant heat transferred via the vacuum space (paragraph 63). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung (‘923) to have the thermal insulator includes at least one radiation resistance sheet within the main portion of the inner space taught by Jung (‘494) in order to reduce radiant heat transferred via the vacuum space.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Hirath et al. (US PG Pub. 2002/0100250).
Regarding claim 4, as best understood, Jung discloses the vacuum adiabatic body according to claim 1, but does not explicitly teach wherein the thermal insulator includes porous material within the main portion of the inner space.
Hirath teaches it is known for a vacuum adiabatic body to have a thermal insulator including a porous material (evacuatable heat-insulation foam 14; paragraph 30) within the main portion of the inner space (14 shown in main portion of the inner space, Fig. 3) that provides support and additional insulation to the wall (paragraph 30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the thermal insulator includes porous material within the main portion of the inner space taught by Hirath in order to provide additional support and insulation to increase the strength and insulation characteristics of the body.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Matsch et al. (US Pat. 3,161,265).
Regarding claim 21, as best understood, Jung discloses the vacuum adiabatic body according to claim 19, but does not explicitly teach wherein the side frame includes a rear portion between the first plate and a side portion of the side frame.
Matsch teaches it is known for a vacuum adiabatic body to have a side frame (supporting web 14, 16, 18) that includes a rear portion (16) between the first plate (10) and a side portion (14) of the side frame that supports the inside wall surfaces and hold the frame in firm alignment with the panel edges (column 3, lines 7-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the side frame include a rear portion between the first plate and a side portion of the side frame taught by Matsch in order to better support and firmly align the ends of the first and second plates.
Regarding claim 23, as best understood, Jung discloses the vacuum adiabatic body according to claim 19, but does not explicitly teach wherein the side frame includes a front portion between a side portion of a side frame and the second plate.
Matsch teaches it is known for a vacuum adiabatic body to have a side frame (supporting web 14, 16, 18) that includes a front portion (18) between a side portion (14) of a side frame and the second plate (12) that supports the inside wall surfaces and hold the frame in firm alignment with the panel edges (column 3, lines 7-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the side frame include a front portion .
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG Pub. 2012/0104923) in view of Stelzer et al. (EP 2952839).
Regarding claim 21, as best understood, Jung discloses the vacuum adiabatic body according to claim 19, but does not explicitly teach wherein the side frame includes a rear portion between the first plate and a side portion of the side frame.
Stelzer teaches it is known for a vacuum adiabatic body to have a side frame (9, Fig. 4) include a rear portion (top wall of frame 9 with groove 11, Fig. 4) between the first plate (inner wall 10) and a side portion of the side frame (left vertical side of frame 9, Fig. 4) that provides a simple and inexpensive vacuum-tight connection of the frame with both the inner wall and the outer wall permanently prevents the penetration of gaseous substances such as oxygen, CO2 or water vapor into the cavity (see paragraphs 6 and 10 of the machine translation). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the side frame include a rear portion between the first plate and a side portion of the side frame taught by Stelzer in order to provide a simple and inexpensive frame connection between the first and second plates to better maintain the evacuated space.
Regarding claim 22
Regarding claim 23, as best understood, Jung discloses the vacuum adiabatic body according to claim 19, but does not explicitly teach wherein the side frame includes a front portion between a side portion of a side frame and the second plate.
Stelzer teaches it is known for a vacuum adiabatic body to have a side frame (9, Fig. 4) include a front portion (bottom portion or frame 9) between a side portion of a side frame (left vertical side of frame 9, Fig. 4) and the second plate (12). that provides a simple and inexpensive vacuum-tight connection of the frame with both the inner wall and the outer wall permanently prevents the penetration of gaseous substances such as oxygen, CO2 or water vapor into the cavity (see paragraphs 6 and 10 of the machine translation). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Jung to have the side frame include a front portion between a side portion of a side frame and the second plate taught by Stelzer in order to provide a simple and inexpensive frame connection between the first and second plates to better maintain the evacuated space.
Regarding claim 24, as best understood, Jung discloses the vacuum adiabatic body according to claim 23, and Stelzer further teaches wherein the front portion (bottom portion or frame 9) extends from the side portion of the side frame, to the inner space (26). 
Conclusion
The non-application of prior art against claims 12-16 and 20 should not be construed as an indication of allowable subject matter, but rather as an indicator of the extent to which the claims are indefinite such that determination of patentability is precluded at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.